PER CURIAM.
DECISION
ManTech Telecommunications and Information Systems Corporation (“Man-Tech”) appeals from the decision of the United States Court of Federal Claims granting-in-part and denying-in-part cross-motions for judgment on the administrative record. ManTech Telecomms. and Info. Sys. Corp. v. United States, 49 Fed.Cl. 57 (2001). ManTech filed a post-award bid protest complaint in the Court of Federal Claims seeking injunctive relief against the United States. We have carefully considered all of ManTeeh’s arguments and have found no error in the thorough and well-reasoned decision of the Court of Federal Claims. The decision of that court is, therefore, affirmed.